DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments on pages 5-9 have been fully considered and accepted.  The new amendments to the claims overcome the current references.  However, claim 9 is still patently different than claim 5 and is therefore still rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US Pub No: 2022/0076580 A1, hereinafter Park) in view of Lesher et al. (US Pub No: 2019/0196501 A1, hereinafter Lesher), Kelkar et al. (US Pub No: 2020/0042017 A1, hereinafter Kelkar) and Murano (JP 4821498 B2, hereinafter Murano).
Regarding Claim 9:
Park teaches:
A platooning system for causing multiple vehicles to travel in a platoon in which one or more following vehicles follow a leading vehicle, the system comprising.  Paragraph [0048] describes an electronic device 100 that is used to help a lead vehicle and follower vehicles to platoon.
a transmission device mounted on the leading vehicle and configured to transmit a driving state of the leading vehicle.  Paragraph [0084] describes a processor 170 that transmits the information to another vehicle in the platoon.  This paragraph also describes that the processor 170 can receive information from another vehicle in the platoon.
a reception device mounted on each following vehicle and configured to receive the driving state of the leading vehicle from the transmission device.  Paragraph [0084] describes a processor 170 that transmits the information to another vehicle in the platoon.  This paragraph also describes that the processor 170 can receive information from another vehicle in the platoon.
a control device mounted on each following vehicle and configured to control the vehicle on which the control device is mounted based on a signal received by the reception device of the vehicle on which the control device is mounted.  Paragraph [0053] describes a main ECU 240 that controls the overall operation of an electronic device included in the vehicle.  Paragraph [0054] describes what particular devices within the vehicle the control device can control.
Park does not teach an order of the vehicles in the platoon, an order of the vehicles based on an ascending order of driving performances of the vehicle, an external environment recognizing device mounted on each following vehicle to determine the external environment, the control device being mounted so that the it can recognize another vehicle located ahead of the vehicle on which the control device is mounted, a control device that controls the vehicle based on a signal received by the reception device on which the control device is mounted and a position of the vehicle located ahead of the vehicle on which the control device is mounted and multiple platoon formations having different lengths.
Lesher teaches:
a management device configured to set a formation of the platoon and an arrangement of the vehicles in the platoon.  Paragraph [0043] describes vehicles forming a platoon P by communicating with each other locally for self-ordering.  Paragraph [0063] describes a platoon rearrangement computer system 300 to provide platoon control and management for arranging two or more vehicles cooperatively traveling as a platoon based on their relative braking capabilities and other brake-related performance characteristics. 
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Park to incorporate the teachings of Yasuda to show an order of the vehicles in the platoon and an order of the vehicles based on an ascending order of driving performances of the vehicle.  One would have been motivated to do so because ordering the platoon of vehicles based on their highest deceleration helps to mitigate the change of collision because the platoon leader will be able to decelerate quick enough to avoid a collision of a non-platooning vehicle darting into the path of the platoon vehicles ([0010] of Lesher).

Park and Lesher do not teach an external environment recognizing device mounted on each following vehicle to determine the external environment, the control device being mounted so that the it can recognize another vehicle located ahead of the vehicle on which the control device is mounted, a control device that controls the vehicle based on a signal received by the reception device on which the control device is mounted and a position of the vehicle located ahead of the vehicle on which the control device is mounted and multiple platoon formations having different lengths.
Kelkar teaches:
And an external environment recognizing device mounted on each following vehicle and configured to recognize environment ahead of the vehicle on which the external environment recognizing device is mounted.  Paragraph [0058] describes principal image sensors 112a - 112f are oscillated to capture images of the external environment of the principal vehicle 106.
wherein the control device mounted on each following vehicle is configured such that, when the external environment recognizing device of the vehicle on which the control device is mounted recognizes another vehicle located ahead of the vehicle on which the control device is mounted with respect to a travel direction.  Paragraph [0058] describes principal image sensors 112a - 112f are oscillated to capture images of the external environment of the principal vehicle 106.  Paragraph [0054] describes that these sensors can sense objects in the surrounding environment.  This can include vehicles.
the control device controls the vehicle on which the control device is mounted based on a signal received by the reception device of the vehicle on which the control device is mounted and a position of the vehicle located ahead of the vehicle on which the control device is mounted.  Paragraph [0036] describes an input/output device that can be used for controlling different vehicle features such as vehicle components, systems, and subsystems.  Paragraph [0046] describes a vehicle control system.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Park and Lesher to incorporate the teachings of Kelkar to show an external environment recognizing device mounted on each following vehicle to determine the external environment, the control device being mounted so that the it can recognize another vehicle located ahead of the vehicle on which the control device is mounted, and a control device that controls the vehicle based on a signal received by the reception device on which the control device is mounted and a position of the vehicle located ahead of the vehicle on which the control device is mounted..  One would have been motivated to do so that the follower vehicle can determine where the leader vehicle is and what the leader vehicle plans to do.
Park, Lesher, and Kelkar do not teach multiple platoon formations having different lengths.
Murano teaches:
wherein the management device is configured to set the formation of the platoon to one of multiple formations having mutually different total lengths.  Paragraph [0022] describes a plurality of platoons being separated or divided.  Paragraph [0023] describes that a large vehicle group 12 includes a vehicle group 1, 2, and 3.  Figure 3C shows two vehicle groups, or platoons, divided into 2 platoons.  Groups 1 and 2 form the first platoon and group 3 forms the second platoon.  This is equivalent to the claim because the first platoon is a different length than the second platoon.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Park, Lesher, and Kelkar to incorporate the teachings of Murano to show multiple platoon formations having different lengths.  One would have been motivated to do so that vehicles that do not belong in the same platoon can be recognized and separated ([0014] of Murano).

Allowable Subject Matter
Claims 1-6 and 8 are allowed.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yasuda (US Pub No: 2019/0286163 A1): An automatic driving control device (100) includes a recognition unit (130) which recognizes a peripheral situation of an automatic driving vehicle, and driving control units (120 and 160) which automatically control acceleration/deceleration and steering of the automatic driving vehicle on the basis of the peripheral situation recognized by the recognition unit, performs control such that a host vehicle and the other vehicles perform platooning on the basis of a result of the communication with other vehicles, selects one or more vehicles satisfying a first condition as a preceding vehicle among platooning vehicles, and determines that the one or more vehicles separately travel as the preceding vehicle preceding the platooning vehicles by a distance larger than an inter-vehicle distance between the platooning vehicles.
Bayley (US Pub No: 2019/0373419 A1): Systems and methods for maintaining voice communications between platooning vehicles, vehicles and other non-platooning vehicles, and with a Network Operations Controller (NOC) is disclosed. In various embodiments, the voice communications are maintained over a direct vehicle-to-vehicle link and/or a cellular link either between vehicles or with the NOC. Also disclosed is a PTT protocol with an interrupt feature that allows a first driver to interrupt a second driver while the second driver is transmitting. Also disclosed is using the system and methods for maintaining voice communications among drivers of tractor-trailer trucks operating in a platoon.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY KHANDPUR whose telephone number is (571)272-5090. The examiner can normally be reached Monday - Friday 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAY KHANDPUR/Examiner, Art Unit 3665                                                                                                                                                                                                        
/BEHRANG BADII/Primary Examiner, Art Unit 3665